Citation Nr: 0805528	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  00-21 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for avascular necrosis of 
the hips.


REPRESENTATION

Appellant represented by:	Robert M. Kampfer, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to May 
1977.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1998 rating decision of the 
Fort Harrison, Montana, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied reopening the veteran's 
claim of entitlement to service connection for avascular 
necrosis.

The veteran offered testimony at a travel Board hearing 
before the undersigned Veterans Law Judge at the RO in August 
2002. 

In August 2003, the Board reopened the claim for service 
connection for avascular necrosis and remanded it for 
additional development and adjudicative action.  In a June 
2004 decision, the Board once again remanded the appeal.

In a September 2005 decision, the Board denied the claim of 
entitlement to service connection for avascular necrosis.  A 
timely appeal of that decision was filed to the United States 
Court of Appeals for Veterans Claims (Court).

While the case was pending at the Court, the VA Office of 
General Counsel and the appellant's attorney filed a joint 
motion for remand, requesting that the Court vacate the 
Board's September 2005 decision and remand the veteran's 
claim for further development and readjudication.  In March 
2007, the Court granted the joint motion, vacated the Board's 
September 2005 decision and remanded the case to the Board 
for compliance with directives that were specified by the 
Court.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The veteran is seeking service connection for avascular 
necrosis of both hips.  He contends that this disability 
developed as a result of excessive use of alcohol during 
service, but he denies that his use was so excessive as to 
constitute abuse, which would preclude a grant of service 
connection under the provisions of 38 U.S.C.A. §§ 1110 or 
1131.

As noted in the Introduction, the Board denied the veteran's 
claim in a September 2005 decision.  In essence, the Board 
concluded that the veteran's avascular necrosis of the hips 
first manifested many years after service, and had not been 
related by any competent evidence to his service or to any 
incident or disability caused during that service.  The Board 
acknowledged the veteran's contention that alcohol use in 
service caused his disability, but that his use was not so 
excessive as to constitute abuse; however, the Board also 
noted that alcohol abuse was defined by 38 C.F.R. § 3.301(d) 
as the use of alcohol beverages over time, or such excessive 
use at any one time, sufficient to cause disability or death 
of the user.  Thus, if it was assumed that his alcohol use 
was excessive enough to cause the claimed disability, that 
use would meet the regulatory definition of "alcohol abuse" 
under 38 C.F.R. § 3.301(d). 

The Board notes in passing that, although the veteran's 
representative argues that VA has no statutory authority for 
this provision, and that 38 C.F.R. § 3.301(d) constitutes an 
abuse of discretion, the representative also appears to agree 
that alcohol abuse is defined under that regulation as any 
use of alcohol excessive enough to result in a disability or 
death. 

In any event, his claim was not actually denied on the basis 
of that regulation, as the Board further found the veteran's 
report of excessive alcohol consumption in service to simply 
not be credible.  Having found that his description of 
alcohol use was not credible, the Board further concluded 
that the medical opinions he submitted linking his disability 
to in-service alcohol use had no probative value, as they 
were based on the veteran's inaccurate report.  Consequently, 
as there was no other credible or competent evidence 
suggesting that his avascular necrosis was related to 
service, the Board concluded that the preponderance of the 
evidence was against the claim.

The veteran subsequently appealed that decision, and, in 
March 2007, the VA Office of General Counsel and the 
appellant's attorney filed a joint motion for remand, 
requesting that the Court vacate the Board's decision and 
remand the veteran's claim for further development.  
Specifically, the parties found that the Board had erred in 
not ensuring that the veteran received a VA medical 
examination because the evidence contained competent medical 
opinions linking his current avascular necrosis of both hips 
to his military service.  The parties noted that such 
evidence satisfies the provisions of 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)(4) with respect to when a medical 
opinion or examination is necessary, as those provisions were 
interpreted by the Court in McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

As the joint motion was adopted by Order of the Court in 
March 2007, the Board is bound by the findings contained in 
the Joint Motion.  Therefore, this case must be remanded to 
the agency of original jurisdiction (AOJ) so that the veteran 
can undergo a VA examination to clarify the nature and 
etiology of the veteran's claimed avascular necrosis of both 
hips.  

Once such development is completed, the AOJ may readjudicate 
the claim with consideration given to all potentially 
applicable laws and regulations, including those that may 
impact entitlement to compensation for disabilities 
attributable to alcohol use and/or abuse in service.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all VCAA notification 
required by 38 U.S.C.A. § 5103 and 5103A 
and 38 C.F.R. § 3.159 are fully complied 
with.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Schedule the veteran for an 
appropriate examination to clarify the 
nature and etiology of the claimed 
avascular necrosis of both hips.  The 
claims file must be reviewed by the 
examiner.  The examiner should also 
conduct an examination of the veteran's 
lower extremities, and provide a diagnosis 
of any pathology found.  The examiner 
should comment as to whether it is at 
least as likely as not (i.e., to at least 
a 50-50 degree of probability) that the 
veteran's avascular necrosis was present 
in service, or is otherwise related to 
service, to include the use of alcohol in 
service.

3.  Readjudicate the issue on appeal.  If 
the claim is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



